Bowman, P. J.,
— Elam L. Grumbein, who will become 21 years of age on December 15, 1954, presented a petition, with a joinder by the Conestoga National Bank of Lancaster, guardian of the minor’s estate, for an authorization to the guardian to expend $500 for or toward the purchase of an automobile.
The petition sets forth that the minor’s estate consists of principal of $4,310.61 and income of $123.04; that the minor was honorably discharged from the United States Marines after a period of service of three years, part of which was served in Korea; that *280the minor is now seeking employment as a salesman, necessitating the use of an automobile, and even if ■unsuccessful in obtaining the employment he prefers, he “would like to have an automobile to go to and from work with”.
• Since the income balance is insufficient, the greater portion of the payment would have to be made from principal. Whether or not the proposed expenditure is one which the court can or should authorize under the provisions of section 1084 of the Fiduciaries Act of April 18, 1949, P. L. 512, we need not now decide. The minor is now unemployed and it is not shown that the possession of an automobile by him is prerequisite to his ultimately finding a job as a salesman. Accordingly, the petition will be dismissed without prejudice to a later reconsideration thereof should circumstances so warrant.